AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 5:21-cv-32-TBR

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)      Easter Seals West Kentucky, Inc.
 was received by me on (date)                     02/23/2021            .

           u I personally served the summons on the individual at (place)
                                                                                   on (date)                            ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ✔
           u I served the summons on (name of individual)             James R. Coltharp, Jr.                                     , who is
            designated by law to accept service of process on behalf of (name of organization)              Easter Seals West Kentucky,
           Inc.                                                                    on (date)          03/01/2021        ; or

           u I returned the summons unexecuted because                                                                                ; or

           u Other (specify):
                                                                                                                                             .


           My fees are $             0.00          for travel and $         0.00       for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:            03/01/2021                                                              s/ D. Wes Sullenger
                                                                                               Server’s signature

                                                                               D. Wes Sullenger, Attorney for Plaintiff
                                                                                           Printed name and title

                                                                                     Sullenger Law Office, PLLC
                                                                                       629 Washington Street
                                                                                        Paducah, KY 42003
                                                                                               Server’s address

 Additional information regarding attempted service, etc:
  Hand delivery to Mr. Coltharp's office at Whitlow, Roberts, Houston & Straub. Left with receptionist at the front desk.
